Exhibit 10.4

 

EXECUTION VERSION

 

 

 

 

[g218261km01i001.gif]

 

 

INTERNATIONAL GUARANTY AND SECURITY AGREEMENT

 

Dated as of

 

September 26, 2014,

 

among

 

HILL INTERNATIONAL N.V.,

 

HILL INTERNATIONAL, INC.,

 

certain Subsidiaries of HILL INTERNATIONAL, INC.
from time to time party hereto

 

and

 

SOCIÉTÉ GÉNÉRALE,

As Administrative Agent and International Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01.

International Credit Agreement

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II GUARANTY

8

 

 

SECTION 2.01.

Guaranty

8

SECTION 2.02.

Guaranty of Payment

8

SECTION 2.03.

No Limitations, Etc.

9

SECTION 2.04.

Reinstatement

11

SECTION 2.05.

Agreement To Pay; Subrogation

12

SECTION 2.06.

Information

12

SECTION 2.07.

Instrument for the Payment of Money

12

 

 

 

ARTICLE III GRANT OF LIEN

12

 

 

SECTION 3.01.

Liens

12

SECTION 3.02.

Representations and Warranties

16

SECTION 3.03.

Covenants

20

SECTION 3.04.

Other Actions

22

SECTION 3.05.

Voting Rights; Dividends and Interest, Etc.

23

SECTION 3.06.

Additional Covenants Regarding Patent, Trademark and Copyright Collateral

24

SECTION 3.07.

Collateral Access Agreements

25

SECTION 3.08.

International Account Control Agreements

25

 

 

 

ARTICLE IV REMEDIES

25

 

 

SECTION 4.01.

Pledged Collateral

25

SECTION 4.02.

Uniform Commercial Code and Other Remedies

27

SECTION 4.03.

Application of Proceeds

29

SECTION 4.04.

Grant of License to Use Intellectual Property

29

SECTION 4.05.

Securities Act, Etc.

29

 

 

 

ARTICLE V INDEMNITY, SUBROGATION AND SUBORDINATION

30

 

 

SECTION 5.01.

Indemnity and Subrogation

30

SECTION 5.02.

Contribution and Subrogation

30

SECTION 5.03.

Subordination

31

 

 

 

ARTICLE VI MISCELLANEOUS

31

 

 

SECTION 6.01.

Notices

31

 

i

--------------------------------------------------------------------------------


 

SECTION 6.02.

Survival of Agreement

31

SECTION 6.03.

Binding Effect; Execution in Counterparts; Entire Agreement

31

SECTION 6.04.

Successors and Assigns

32

SECTION 6.05.

Agents’ Expenses; Indemnity

32

SECTION 6.06.

Agents Appointed Attorneys-in-Fact

32

SECTION 6.07.

Governing Law

33

SECTION 6.08.

Waivers; Amendment

34

SECTION 6.09.

WAIVER OF JURY TRIAL

34

SECTION 6.10.

Severability

34

SECTION 6.11.

Counterparts

34

SECTION 6.12.

Jurisdiction; Consent to Service of Process

35

SECTION 6.13.

Termination or Release

35

SECTION 6.14.

Additional Grantors

36

SECTION 6.15.

Liens and Obligations Absolute

37

SECTION 6.16.

Intercreditor Agreement

37

 

Schedules

 

Schedule I

Equity Interests; Pledged Debt Securities

Schedule II

U.S. Copyrights Owned by Grantor; Patents Owned by Grantors; Trademarks/Trade
Names Owned by Grantors

Schedule III

Filing Offices

Schedule IV

Filing Information

Schedule V

Locations of Collateral

Schedule VI

Deposit Accounts

Schedule VII

Letter of Credit Rights and Chattel Paper

Schedule VIII

Real Property

Schedule IX

Intercompany Indebtedness

 

Exhibits

 

Exhibit A

Form of Supplement

 

ii

--------------------------------------------------------------------------------


 

INTERNATIONAL GUARANTY AND SECURITY AGREEMENT, dated as of September 26, 2014,
among HILL INTERNATIONAL N.V., a Dutch limited liability company (the
“International Borrower”), HILL INTERNATIONAL, INC., a Delaware corporation (the
“Parent”), certain subsidiaries of the Parent from time to time party hereto,
and SOCIÉTÉ GÉNÉRALE, in its respective capacities as Administrative Agent and
International Collateral Agent.

 

The International Borrower, the Parent certain other International Loan Parties,
the Lenders, the Administrative Agent and the International Collateral Agent
entered into the Credit Agreement, dated as of September 26, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the
“International Credit Agreement”), pursuant to which the Lenders have agreed to
extend credit to the International Borrower pursuant to, and upon the terms and
conditions specified therein.  The obligations of the Lenders to extend credit
to the International Borrower are conditioned upon, among other things, the
execution and delivery of this Agreement by each Guarantor and Grantor.  Each
Guarantor and Grantor will derive substantial benefits from the extension of
credit to the International Borrower pursuant to the International Credit
Agreement and is willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                        International Credit
Agreement.

 

(a)                           Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings set forth in the International Credit
Agreement.  All capitalized terms defined in the UCC (as such term is defined
herein) and not defined in this Agreement have the meanings specified therein. 
All references to the Uniform Commercial Code shall mean the UCC unless the
context requires otherwise.

 

(b)                           The rules of construction specified in Section 1.5
of the International Credit Agreement also apply to this Agreement.

 

SECTION 1.02.                                        Other Defined Terms.  As
used in this Agreement, the following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 3.06(d).

 

“Bankruptcy Default” means an Event of Default of the type described in
Section 9.1(e) of the International Credit Agreement.

 

“Claiming Guarantor” has the meaning assigned to such term in Section 5.02.

 

--------------------------------------------------------------------------------


 

“Collateral” means, collectively, the International First Lien Collateral, the
U.S. Revolver First Lien Collateral and the Term Loan First Lien Collateral.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the International Collateral
Agent, between the International Collateral Agent and any third party (including
any bailee, consignee, customs broker or other similar Person) in possession of
any Collateral or any landlord of any Grantor for any real Property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated or otherwise modified from time to time.

 

“Contributing Guarantor” has the meaning assigned to such term in Section 5.02.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third person (other than an agreement with any Person
who is an affiliate or a subsidiary of any Grantor) under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, (b) all
registrations and applications for registration of any such copyright in the
United States, including registrations, recordings, supplemental registrations,
renewals, extensions and pending applications for registration in the United
States Copyright Office (or any successor office), including those copyrights
listed on Schedule II, and (c) all causes of action arising prior to, on or
after the date hereof for infringement of any Copyright or unfair competition
regarding the same and all other rights whatsoever accruing thereunder or
pertaining thereto.

 

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now owns or hereafter acquires.

 

“Excluded Collateral” means:

 

(a)                                 solely in respect of the Term Loan First
Lien Collateral and the U.S. Revolver First Lien Collateral, Investment Property
consisting of voting Equity Interests of any direct Foreign Subsidiary of the
Parent in excess of 65% of the Equity Interests representing the total combined
voting power of all classes of Equity Interests of such Foreign Subsidiary
entitled to vote;

 

(b)                                 as to which the International Collateral
Agent and the International Borrower reasonably determine that the costs of
obtaining a Lien in any specifically identified Property or category of Property
(or perfecting the same) are excessive in relation to the benefit to the
International Secured Parties of the Lien afforded thereby;

 

(c)                                  any Property or Equity Interests of a
Grantor in any Immaterial Subsidiary or Excluded Subsidiary and any Property or
Equity Interests of Hill International (Syria) LLC;

 

2

--------------------------------------------------------------------------------


 

(d)                                 any Property of the Parent located in Qatar;

 

(e)                                  any permit, consent or license issued by a
Governmental Authority to any Grantor or any agreement to which any Grantor is a
party, in each case, only to the extent and for so long as the terms of such
permit, consent, license or agreement or any Requirement of Law applicable
thereto, validly prohibit the creation by such Grantor of a Lien in such permit,
consent, license or agreement in favor of the International Collateral Agent or
provide that the International Collateral Agent may not validly possess a
security interest therein (after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the Bankruptcy Code) or principles of equity),
and furthermore in the case of any such agreement, only to the extent that the
relevant Grantor is not able using commercially reasonable efforts to obtain a
waiver of or otherwise negate the prohibition of the creation of such a Lien;
and

 

(f)                                   any direct Proceeds, substitutions or
replacements of any of the foregoing, but only to the extent such Proceeds,
substitutions or replacements would otherwise constitute Excluded Collateral.

 

Furthermore, no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include, and no representations,
warranties or covenants shall be deemed to apply to, any Excluded Collateral.

 

“Fair Market Value” means, with respect to any Property, the sale value that
would be obtained in an arm’s-length free market transaction between an informed
and willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy, as determined in good faith by the Parent’s board of
directors.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.05.

 

“Fraudulent Conveyance” has the meaning assigned to such term in Section 2.01.

 

“Grantors” means those Persons identified on Annex I hereto as a Grantor and any
other Person (other than an Immaterial Subsidiary or an Excluded Subsidiary)
that becomes a party to this Agreement as a Grantor from time to time pursuant
to Section 6.14 or the terms of the International Credit Agreement.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.

 

“Guarantors” means those Persons identified on Annex I hereto as a Grantor and
any other Person (other than an Immaterial Subsidiary or an Excluded Subsidiary)
that becomes a party to this Agreement as a Grantor from time to time pursuant
to Section 6.14 or the terms of the International Credit Agreement.

 

“Intellectual Property” means all intellectual and similar Property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including all of the following that are owned or hereafter acquired by
such Grantor: (i) Patents, Copyrights, Licenses and Trademarks, (ii) all
inventions, processes, production methods, trade secrets, confidential or

 

3

--------------------------------------------------------------------------------


 

proprietary technical and business information, know how and databases and all
other proprietary information, (iii) Domain Names, (iv) all improvements with
respect to any of the foregoing, and (v) all causes of action, claims, and
warranties now or hereafter owned or a acquired by any Grantor with respect of
any of the foregoing.

 

“International Borrower” has the meaning assigned to such term in the preamble.

 

“International Credit Agreement” has the meaning assigned to such term in the
preamble.

 

“International First Lien Collateral” has the meaning assigned to such term in
Section 3.01(c).

 

“International Pledged Collateral” means (a) the International Pledged Stock,
(b) the International Pledged Debt Securities, (c) subject to Section 3.05, all
payments of principal or interest, dividends, cash, instruments and other
Property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clauses (a) and (b) above,
(d) subject to Section 3.05, all rights of such Grantor with respect to the
securities and other Property referred to in clauses (a), (b) and (c) above, and
(e) all Proceeds of any of the foregoing.

 

“International Pledged Debt Securities” means, excluding any U.S. Pledged Debt
Securities, (a) the debt securities and promissory notes held by any Grantor on
the date hereof (including all such debt securities and promissory notes listed
opposite the name of such Grantor on Schedule I), (b) any debt securities or
promissory notes in the future issued to such Grantor and (c) any other
instruments evidencing the debt securities described above, if any.

 

“International Pledged Securities” means any promissory notes, stock
certificates or other securities now or hereafter included in the International
Pledged Collateral, including all certificates, instruments or other documents
representing or evidencing any International Pledged Collateral.

 

“International Pledged Stock” means, excluding any U.S. Pledged Stock,
(a) (i) the Equity Interests owned, directly or indirectly, by the Parent on the
date hereof of its Wholly-Owned Subsidiaries (as listed on Schedule I) and
(ii) thereafter, any other Equity Interest obtained in the future by the Parent
or any of its Subsidiaries in any direct or indirect Wholly-Owned Subsidiaries
of the Parent, and (b) the certificates, if any, representing all such Equity
Interests.

 

“International Secured Obligations” means all obligations of every nature of
each International Loan Party from time to time owed to the Lenders, the Agents,
L/C Issuers, Indemnitees, Secured Hedging Counterparties, in each case arising
under the International Loan Documents or the Secured Hedging Agreements, as
applicable, whether for principal, premium, interest, reimbursement of amounts
drawn under Letters of Credit, fees, expenses, indemnification or otherwise,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such International

 

4

--------------------------------------------------------------------------------


 

Loan Party is the International Borrower, all Loans and L/C Obligations, (b) all
interest, whether or not accruing after the filing of any petition in bankruptcy
or after the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post-filing or post-petition interest
is allowed in any such proceeding and (c) all other fees, expenses (including
fees, charges and disbursement of counsel), interest, commissions, charges,
costs, disbursements, indemnities and reimbursement of amounts paid and other
sums chargeable to such International Loan Party under any International Loan
Document.  Notwithstanding the foregoing, (i) unless otherwise agreed to by
International Borrower and any applicable Secured Hedging Counterparty, the
obligations of the International Loan Parties under any such Secured Hedging
Agreement shall be secured and guaranteed pursuant to the International Loan
Documents only to the extent that, and for so long as, the other International
Secured Obligations are so secured and guaranteed, (ii) any release of Property
subject to a Lien under the International Loan Documents or Guarantors effected
in the manner permitted by this Agreement and any other International Loan
Document shall not require the consent of any Secured Hedging Counterparty and
(iii) the International Secured Obligations shall not include any Excluded Swap
Obligations.

 

“International Secured Parties” means, collectively, the Lenders, the L/C
Issuers, the Lead Arranger, the Agents, any Secured Hedging Counterparty, each
other Indemnitee and any other holder of any International Secured Obligation
thereunder, and shall include all former Agents, L/C Issuers and Lenders to the
extent that any International Secured Obligation owing to such Persons
thereunder were incurred while such Persons were Agents, L/C Issuers or Lenders,
as applicable, and such International Secured Obligation have not been paid or
satisfied in full.

 

“Investment Property” means (a) all “investment property” as such term is
defined in the UCC and (b) whether or not constituting “investment property” as
so defined, all Pledged Debt Securities and U.S. Pledged Stock.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

 

“NBAD Facility” means the Overdraft Facility and Letters of Guarantee between
National Bank of Abu Dhabi and Hill International, Inc. with Loan Number
CBGMNC/12/07 that is collateralized by certain Receivables.

 

“New Subsidiary” has the meaning assigned to such term in Section 6.14(a).

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third person (other than an agreement with any Person who is an
affiliate or a subsidiary of any Grantor) any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a patent, now or
hereafter owned by any third person, is in existence, and all rights of any
Grantor under any such agreement.

 

5

--------------------------------------------------------------------------------


 

“Pledged Collateral” means the International Pledged Collateral and the U.S.
Pledged Collateral, or any or all of them, as the case may be.

 

“Pledged Securities” means the International Pledged Securities and the U.S.
Pledged Securities, or any or all of them, as the case may be.

 

“Pledged Stock” means the International Pledged Stock and the U.S. Pledged
Stock, or any or all of them, as the case may be.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office (or any successor), including those
listed on Schedule II, (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use or sell the
inventions disclosed or claimed therein and (c) all income, royalties, damages
and payments now or hereafter due or payable with respect thereto, all damages
and payments for past or present future infringements thereof and rights to sue
therefor, and all rights corresponding thereto throughout the world.

 

“Real Property Documents” has the meaning assigned to such term in
Section 3.03(f).

 

“Receivables” means all of any Grantor’s “accounts”, as such term is defined in
Section 9-102(a)(2) of the UCC, contract rights, instruments (including those
evidencing indebtedness owed to such Grantor by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances, credit card receivables and all other forms
of obligations owing to such Grantor arising out of or in connection with the
sale or lease of inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to an International Secured Party under the International Loan
Documents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Act” means the Securities Act of 1933.

 

“Spanish Banks Facility” means the €5,640,000 Credit Facility among certain
financial institutions in Spain and Hill International (Spain) S.A. that is
collateralized by a pledge of Hill International (Spain) S.A.’s Equity Interests
in Hill International Brasil Participacoes Ltda.

 

“Term Loan First Lien Collateral” has the meaning assigned to such term in
Section 3.01(b).

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third person (other than an agreement with any Person who is an
affiliate or a

 

6

--------------------------------------------------------------------------------


 

subsidiary of any Grantor) any right to use any trademark now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third person, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office), and all extensions or renewals thereof, including those
registrations and applications listed on Schedule II, (b) all goodwill
associated therewith or symbolized thereby, (c) all other Property, rights and
interests that uniquely reflect or embody such goodwill and (d) all causes of
action arising prior to or after the date hereof for infringement of any
trademark or unfair competition regarding the same.

 

“U.S. Pledged Collateral” means (a) the U.S. Pledged Stock, (b) the U.S. Pledged
Debt Securities, (c) subject to Section 3.05, all payments of principal or
interest, dividends, cash, instruments and other Property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above, (d) subject to
Section 3.05, all rights of such Grantor with respect to the securities and
other Property referred to in clauses (a), (b) and (c) above, and (e) all
Proceeds of any of the foregoing.

 

“U.S. Pledged Debt Securities” means (a) the debt securities and promissory
notes held by any Grantor domiciled in the United States on the date hereof
(including all such debt securities and promissory notes listed opposite the
name of such Grantor on Schedule I), (b) any debt securities or promissory notes
in the future issued to such Grantor and (c) any other instruments evidencing
the debt securities described above, if any.

 

“U.S. Pledged Securities” means any promissory notes, stock certificates or
other securities now or hereafter included in the U.S. Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any U.S. Pledged Collateral.

 

“U.S. Pledged Stock” means (a) (i) the Equity Interests owned by the Parent on
the date hereof of its direct Wholly-Owned Subsidiaries (as listed on Schedule
I) and (ii) thereafter, any other Equity Interest obtained in the future by such
Parent in its direct Wholly-Owned Subsidiaries, and (b) the certificates, if
any, representing all such Equity Interests.

 

“U.S. Revolver First Lien Collateral” has the meaning assigned to such term in
Section 3.01(a).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the Liens granted to the International Collateral Agent
pursuant to the applicable International Loan Document is

 

7

--------------------------------------------------------------------------------


 

governed by the Uniform Commercial Code as in effect in a jurisdiction of the
United States other than New York, then “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions of each International Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.

 

ARTICLE II

 

Guaranty

 

SECTION 2.01.                                        Guaranty. Each Guarantor
hereby absolutely, irrevocably and unconditionally guarantees to the
International Secured Parties, jointly with the other Guarantors and severally,
as a primary obligor and not merely as a surety, the due and punctual payment
and performance of the International Secured Obligations of the International
Borrower (the “Guaranteed Obligations”).  Each Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding such extension or renewal.  Each Guarantor waives (to
the extent permitted by any Requirement of Law) presentment to, demand of
payment from and protest to the International Borrower or any other Grantor of
any Guaranteed Obligation, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.  Each Guarantor hereby further jointly and
severally agrees that if the International Borrower shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, such Guarantor will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

Notwithstanding any provision of this Agreement to the contrary, it is intended
that this Agreement, and any Liens granted hereunder by each Guarantor to secure
the obligations and liabilities arising pursuant to this Agreement, not
constitute a “Fraudulent Conveyance” (as defined below).  Consequently, each
Guarantor agrees that if this Agreement, or any Liens securing the obligations
and liabilities arising pursuant to this Agreement, would, but for the
application of this sentence and taking into account the provisions of
Section 5.02, constitute a Fraudulent Conveyance, this Agreement and each such
Lien shall be valid and enforceable only to the maximum extent that would not
cause this Agreement or such Lien to constitute a Fraudulent Conveyance, and
this Agreement shall automatically be deemed to have been amended accordingly at
all relevant times.  For purposes hereof, “Fraudulent Conveyance” means a
fraudulent conveyance or fraudulent transfer under Section 548 of the Bankruptcy
Code or a fraudulent conveyance or fraudulent transfer under the provisions of
any applicable fraudulent conveyance or fraudulent transfer law or similar law
of any state, nation or other governmental unit, as in effect from time to time.

 

SECTION 2.02.                                        Guaranty of Payment.  Each
Guarantor further agrees that its guarantee hereunder constitutes a guaranty of
payment when due and payable and not of

 

8

--------------------------------------------------------------------------------


 

collection, and waives any right (except such as shall be required by any
Requirement of Law and cannot be waived) to require that any resort be had by
the Administrative Agent or any other International Secured Party to any
security held for the payment of the Guaranteed Obligations or to any balance of
any Deposit Account or credit on the books of the Administrative Agent or any
other International Secured Party in favor of the International Borrower or any
other person.

 

SECTION 2.03.                                        No Limitations, Etc.

 

(a)                           Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 6.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise, other than the defense that no payment Event of Default has
occurred and is continuing.  Without limiting the generality of the foregoing,
the obligations of each Guarantor hereunder shall not be discharged or impaired
or otherwise affected by:

 

(i)                                     the failure of the Administrative Agent
or any other International Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any International Loan
Document or otherwise;

 

(ii)                                  any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any
International Loan Document (other than pursuant to the terms of a waiver,
amendment, modification or release of such International Loan Document in
accordance with the terms thereof) or any other agreement, including with
respect to the release of any other Guarantor under this Agreement and so long
as any such amendment, modification or waiver of any International Loan Document
is made in accordance with Section 11.1 of the International Credit Agreement;

 

(iii)                               the release of, or any impairment of or
failure to perfect any Lien on any security held by the Administrative Agent or
any other International Secured Party for the Guaranteed Obligations;

 

(iv)                              any proceeding by any of the International
Secured Parties against the International Borrower or any other International
Loan Party or any other Person or in respect of any collateral for any of the
Guaranteed Obligations, or the exercise by any of the International Secured
Parties of any of their rights, remedies, powers and privileges under the
International Loan Documents, regardless of whether any of the International
Secured Parties shall have proceeded against or exhausted any collateral, right,
remedy, power or privilege before proceeding to call upon or otherwise enforce
this Agreement;

 

(v)                                 any application by any of the International
Secured Parties of the proceeds of any other Guaranteed Obligation of or
insurance for any of the Guaranteed Obligations to the payment of any of the
Guaranteed Obligations other than the defense that no payment Event of Default
has occurred and is continuing;

 

9

--------------------------------------------------------------------------------


 

(vi)                              any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations;

 

(vii)                           any release of any other Person from any
personal liability with respect to all or any part of the Guaranteed
Obligations;

 

(viii)                        any settlement, compromise, release, liquidation
or enforcement by any of the International Secured Parties of any of the
Guaranteed Obligations;

 

(ix)                              any other act or omission that may or might in
any manner or to any extent vary the risk of any Guarantor or otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than the
occurrence of the Scheduled Maturity Date);

 

(x)                                 any illegality, lack of validity or lack of
enforceability of any of the Guaranteed Obligations;

 

(xi)                              any change in the corporate existence,
structure or ownership of the International Borrower or any other International
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the International Borrower or any other International Loan
Party or its Property or any resulting release or discharge of any of the
Guaranteed Obligations;

 

(xii)                           the existence of any claim, set-off,
counterclaim or other rights that any Guarantor may have at any time against the
International Borrower or any other International Loan Party, the Administrative
Agent, the International Collateral Agent, any other International Secured Party
or any other Person, whether in connection with the International Credit
Agreement, the other International Loan Documents or any unrelated transaction;

 

(xiii)                        this Agreement having been determined (on
whatsoever grounds) to be invalid, non-binding or unenforceable against any
other Guarantor ab initio or at any time after the date hereof;

 

(xiv)                       the fact that any Person that, pursuant to the
International Loan Documents, was required to become a party hereto may not have
executed or is not effectually bound by this Agreement, whether or not this fact
is known to the International Secured Parties;

 

(xv)                          the Guaranteed Obligations having been divided
among any other Guarantor of the Guaranteed Obligations, such that any
Guarantor’s obligation would be less than the full amount claimed;

 

(xvi)                       the entering into any other transaction or business
dealings with the International Borrower or any other International Loan Party
or any other Person;

 

(xvii)                    the enactment of any exchange controls by the United
States or the jurisdiction of any Guarantor or any Governmental Authority
thereof, or the occurrence

 

10

--------------------------------------------------------------------------------


 

of any adverse political or economic development in the United States or the
jurisdiction of any Guarantor;

 

(xviii)                 any action permitted or authorized hereunder;

 

(xix)                       any other circumstance (including any statute of
limitations), or any existence of or reliance on any representation by the
Administrative Agent, the International Collateral Agent, any International
Secured Party or any other Person, that might otherwise constitute a defense to,
or a legal or equitable discharge of, the International Borrower or any other
International Loan Party or any other guarantor or surety (other than the
occurrence of the Scheduled Maturity Date); or

 

(xx)                          all or any combination of the actions set forth in
this Section 2.03.

 

Each Guarantor expressly authorizes the Administrative Agent, in accordance with
the International Credit Agreement and any Requirements of Law, to take and hold
security from any other Person for the payment and performance of the Guaranteed
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations, all without affecting the obligations of any
Guarantor hereunder.

 

(b)                           To the fullest extent permitted by any Requirement
of Law, each Guarantor waives any defense (other than payment or performance of
the Guaranteed Obligations except for any contingent obligations in full, or the
defense that no payment Event of Default has occurred and is continuing) based
on or arising out of any defense of the International Borrower or any other
International Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of the International Borrower or any other International Loan Party,
other than the occurrence of the Scheduled Maturity Date.  The Administrative
Agent and the other International Secured Parties may, in accordance with the
International Credit Agreement and any Requirement of Law, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the International Borrower or any other Grantor or
exercise any other right or remedy available to them against the International
Borrower or any other International Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Scheduled Maturity Date has occurred.  To the fullest extent permitted by any
Requirement of Law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to any Requirement of Law,
to impair or to extinguish any right of reimbursement or subrogation or other
right or remedy of such Guarantor against the International Borrower or any
other International Loan Party, as the case may be, or any security.

 

SECTION 2.04.                                        Reinstatement.  Each
Guarantor agrees that its guaranty hereunder shall continue to be effective or
shall be automatically reinstated, as the case may be, if at any time and for
any reason payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
International

 

11

--------------------------------------------------------------------------------


 

Secured Party whether upon the bankruptcy or reorganization of the International
Borrower, any other International Loan Party, or otherwise, notwithstanding the
occurrence of the Scheduled Maturity Date.

 

SECTION 2.05.                                        Agreement To Pay;
Subrogation.  In furtherance of the foregoing and not in limitation of any other
right that the Administrative Agent or any other International Secured Party
have at law or in equity against any Guarantor by virtue hereof, upon the
failure of the International Borrower or any other International Loan Party to
pay any Guaranteed Obligation when and as the same shall become due and payable,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby jointly and severally promises to and will promptly pay,
or cause to be paid, to the Administrative Agent for distribution to the
International Secured Parties in cash the amount of such unpaid Guaranteed
Obligation (other than payment of any contingent obligations).  Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the International Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article V.

 

SECTION 2.06.                                        Information.  Each
Guarantor assumes all responsibility for being and keeping itself reasonably
informed of the International Borrower’s and each other International Loan
Party’s financial condition and Property and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
agrees that neither the Administrative Agent nor any other International Secured
Party will have any duty to advise such Guarantor of information known to it or
any of them regarding such circumstances or risks.

 

SECTION 2.07.                                        Instrument for the Payment
of Money.  Each Guarantor hereby acknowledges that the guarantee in this
Article 2 constitutes an instrument for the payment of money and irrevocably
waives any claim or defense that such guarantee does not qualify as the subject
of a motion-action under New York CPLR Section 3213.

 

ARTICLE III

 

Grant of Lien

 

SECTION 3.01.                                        Liens.

 

(a)                           Each Grantor domiciled in the United States hereby
pledges and grants to the International Collateral Agent (and its successors and
permitted assigns), for the ratable benefit of the International Secured
Parties, as security for the payment or performance, as the case may be, in full
when due (whether at stated maturity, by acceleration or otherwise) of the
International Secured Obligations (other than contingent obligations), a second
priority Lien in all right, title or interest in or to any and all of the
following Property in each case whether tangible or intangible, wherever
located, and now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (but excluding any Excluded Collateral, the International
First Lien Collateral and Term Loan First Lien Collateral), collectively, the
“U.S. Revolver First Lien Collateral”:

 

12

--------------------------------------------------------------------------------


 

(i)                                     all Receivables of such Grantors;

 

(ii)                                  each Deposit Account, Securities Account
and Commodity Account in which the proceeds of such Receivables are deposited;
and

 

(iii)                               to the extent not otherwise included, all
proceeds, all accessions to and substitutions and replacements for and products
of any and all of the foregoing and all offsprings, rents profits and products
of any of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

 

(b)                           Each Grantor domiciled in the United States hereby
pledges and grants to the International Collateral Agent (and its successors and
permitted assigns), for the ratable benefit of the International Secured
Parties, as security for the payment or performance, as the case may be, in full
when due (whether at stated maturity, by acceleration or otherwise) of the
International Secured Obligations (other than contingent obligations), a second
priority Lien in all right, title or interest in or to any and all of the
following Property in each case whether tangible or intangible, wherever
located, and now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (but excluding any Excluded Collateral and, until the U.S.
Revolving Credit Termination Date (upon which the International Collateral Agent
shall be deemed to have been granted a first priority Lien in such Property),
any of the following Property that would constitute U.S. Revolver First Lien
Collateral), collectively, the “Term Loan First Lien Collateral”:

 

(i)                                     all Accounts, including all Receivables
of such Grantors;

 

(ii)                                  each Deposit Account, Securities Account
and Commodity Account in which the proceeds of such Receivables are deposited;

 

(iii)                               all other Deposit Accounts, Securities
Accounts and Commodity Accounts, including all cash, marketable securities,
securities entitlements, financial assets and other funds held in or on deposit
in any of the foregoing;

 

(iv)                              all Chattel Paper;

 

(v)                                 all Documents;

 

(vi)                              all Equipment;

 

(vii)                           all General Intangibles;

 

(viii)                        all Goods;

 

(ix)                              all Instruments, including all U.S. Pledged
Securities;

 

(x)                                 all Inventory or documents of title, customs
receipts, insurance certificates, shipping documents and other written materials
related to the purchase or import of any Inventory;

 

13

--------------------------------------------------------------------------------


 

(xi)                              all U.S. Pledged Collateral;

 

(xii)                           all Intellectual Property;

 

(xiii)                        all Records and all books and records pertaining
to the Collateral;

 

(xiv)                       all letters of credit under which such Grantor is
the beneficiary and Letter of Credit Rights;

 

(xv)                          all Supporting Obligations;

 

(xvi)                       all cash and cash equivalents;

 

(xvii)                    all other personal Property whatsoever of such
Grantor;

 

(xviii)                 all owned or leased real Property of such Grantor set
forth in Schedule VIII;

 

(xix)                       the Indebtedness of certain Subsidiaries of the
Parent existing as of the date hereof and owing to the Parent, as set forth in
Schedule IX; and

 

(xx)                          to the extent not otherwise included, all
Proceeds, all accessions to and substitutions and replacements for and products
of any and all of the foregoing and all offsprings, rents profits and products
of any of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

 

(c)                            Each Grantor domiciled in a jurisdiction other
than the United States and the Parent (solely in respect of such collateral
referred to in clause (c)(ix) and (c)(xi)) hereby pledges and grants to the
International Collateral Agent (and its successors and permitted assigns), for
the ratable benefit of the International Secured Parties, as security for the
payment or performance, as the case may be, in full when due (whether at stated
maturity, by acceleration or otherwise) of the International Secured Obligations
(other than contingent obligations), a first priority Lien in all right, title
or interest in or to any and all of the following Property in each case whether
tangible or intangible, wherever located, and now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (but excluding any Excluded
Collateral, Term Loan First Lien Collateral and U.S. Revolver First Lien
Collateral); all of the foregoing collectively, the “International First Lien
Collateral”, it being understood that any Property subject to the Lien of the
International Borrower Dutch First Ranking Deed of Pledge, the International
Borrower Dutch Second Ranking Deed of Pledge, the Parent Dutch Deed of Pledge,
the BVI Deed of Pledge, or the English Subsidiary Debenture shall be deemed to
be “International First Lien Collateral” for purposes of Article IV and the
Intercreditor Agreement (to the extent that such definition is used therein),
and, in the event of any inconsistency between this Agreement and any such
instrument, it is the intent of the parties that all such agreements and
instruments be construed together so as to provide the maximum rights and
benefits to the International Secured Parties:

 

(i)                                     all Accounts, including all Receivables
of such Grantors;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  each Deposit Account, Securities Account
and Commodity Account in which the proceeds of such Receivables are deposited;

 

(iii)                               all other Deposit Accounts and Securities
Accounts, including all cash, marketable securities, securities entitlements,
financial assets and other funds held in or on deposit in any of the foregoing;

 

(iv)                              all Chattel Paper;

 

(v)                                 all Documents;

 

(vi)                              all Equipment;

 

(vii)                           all General Intangibles;

 

(viii)                        all Goods;

 

(ix)                              all Instruments, including all International
Pledged Securities;

 

(x)                                 all Inventory or documents of title, customs
receipts, insurance certificates, shipping documents and other written materials
related to the purchase or import of any Inventory;

 

(xi)                              all International Pledged Collateral;

 

(xii)                           all Intellectual Property;

 

(xiii)                        all Records and all books and records pertaining
to the Collateral;

 

(xiv)                       all letters of credit under which such Grantor is
the beneficiary and Letter of Credit Rights;

 

(xv)                          all Supporting Obligations;

 

(xvi)                       all cash and cash equivalents;

 

(xvii)                    all other personal Property whatsoever of such
Grantor;

 

(xviii)                 all owned or leased real Property of such Grantor; and

 

(xix)                       to the extent not otherwise included, all Proceeds,
all accessions to and substitutions and replacements for and products of any and
all of the foregoing and all offsprings, rents profits and products of any of
the foregoing and all collateral security and guarantees given by any person
with respect to any of the foregoing.

 

(d)                           Each Grantor hereby authorizes the International
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) with respect
to the Collateral or any part thereof and amendments thereto that (i) indicate
the Collateral as “all assets” of such Grantor or words of similar effect
(subject to the

 

15

--------------------------------------------------------------------------------


 

Excluded Collateral or other limitations contained herein), and (ii) contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (x) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and (y) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real Property to which such Collateral relates.  Each Grantor
agrees to provide such information to the International Collateral Agent
promptly upon written request.  The International Collateral Agent agrees, upon
request by the International Borrower and at the International Borrower’s
expense, to promptly furnish copies of such filings to the International
Borrower.

 

(e)                            The International Collateral Agent is further
authorized to file with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office) such documents as may be
necessary for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Liens granted by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the International
Collateral Agent as secured parties.  The International Collateral Agent agrees,
upon request by the International Borrower and at the International Borrower’s
expense, to promptly furnish copies of such filings to the International
Borrower.

 

(f)                             The Liens granted hereunder are granted as
security only and, except as otherwise required by any Requirement of Law, shall
not subject the International Collateral Agent or any other International
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.  Nothing contained
in this Agreement shall be construed to make the International Collateral Agent
or any other International Secured Party liable as a member of any limited
liability company or as a partner of any partnership, neither the International
Collateral Agent nor any other International Secured Party by virtue of this
Agreement or otherwise (except as referred to in the following sentence) shall
have any of the duties, obligations or liabilities of a member of any limited
liability company or as a partner in any partnership.  The parties hereto
expressly agree that, unless the International Collateral Agent shall become the
owners of Pledged Collateral consisting of a limited liability company interest
or a partnership interest pursuant hereto, this Agreement shall not be construed
as creating a partnership or joint venture among the International Collateral
Agent, any other International Secured Party, any Grantor or any other Person.

 

SECTION 3.02.                                        Representations and
Warranties.  Each International Loan Party represents and warrants to the
Administrative Agent, the International Collateral Agent and the International
Secured Parties that:

 

(a)                           In executing and delivering this Agreement, each
International Loan Party has (i) full and complete access to the International
Loan Documents and any other documents executed in connection with the
International Loan Documents; and (ii) not relied and will not rely upon any
representations or warranties of any International Secured Party not embodied
herein or any acts heretofore or hereafter taken by any International Secured
Party (including any review by any International Secured Party of the affairs of
any International Loan Party).

 

16

--------------------------------------------------------------------------------


 

(b)                           Each Grantor has sole beneficial ownership of the
Collateral and good and valid rights in and title to the Collateral with respect
to which it has purported to grant a Lien hereunder, has full power and
authority to grant to the International Collateral Agent (for the ratable
benefit of the International Secured Parties to the extent herein provided), the
Liens in such Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, and no Lien exists
upon the Collateral (and no right or option to acquire the same exists in favor
of any other Person) other than (i) the Liens created or provided for herein and
the U.S. Guaranty and Security Agreement and (ii) in the case of any Pledged
Collateral, Pledged Securities or Receivables purported to constitute
Collateral, the Liens of the type described in clause (a)(i) or (b) of the
definition of Customary Permitted Liens, any Liens pursuant to the NBAD Facility
or the Spanish Banks Facility, and any Liens incurred pursuant to
Section 8.2(g) or (m) under the International Credit Agreement, and, in the case
of any other Collateral, Permitted Liens.

 

(c)                            (i) Financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Collateral have been prepared by
the International Collateral Agent based upon the information provided to the
International Collateral Agent and the International Secured Parties by the
Grantors for filing in each governmental, municipal or other office specified on
Schedule III hereof (or specified by notice from the International Borrower to
the International Collateral Agent after the date hereof in the case of filings,
recordings or registrations required by Section 7.12 of the International Credit
Agreement), which are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Liens in the
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary as of the date hereof (or after the date hereof, in the case of
filings, recordings or registrations required by Section 7.12 of the
International Credit Agreement) to publish notice of and protect the validity of
and to establish a legal, valid and perfected Lien in favor of the International
Collateral Agent (for the ratable benefit of the International Secured Parties
to the extent provided herein) in respect of all Collateral in which such Lien
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
any Requirement of Law with respect to the filing of continuation statements;
and (ii) notwithstanding the foregoing, each Grantor represents and warrants
that a fully executed agreement in the form hereof or, alternatively, each
applicable short form security agreement in form and substance satisfactory to
the International Collateral Agent, and containing a description of all
Collateral consisting of Intellectual Property that is material to the conduct
of such Grantor’s business with respect to United States Patents and United
States federally registered Trademarks (and Trademarks for which United States
federal registration applications are pending) and United States federally
registered Copyrights has been or will be delivered to the International
Collateral Agent for recording by the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C.
§ 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable to
protect the validity of and to establish a legal, valid and perfected Lien in

 

17

--------------------------------------------------------------------------------


 

favor of the International Collateral Agent) in respect of all such Collateral
in which a Lien may be perfected by filing, recording or registration in the
United States, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than filings
described in Section 3.02(c)(i), and other than such actions as are necessary to
perfect the Liens with respect to any Collateral consisting of United States
Patents, United States federally registered Trademarks and United States
federally registered Copyrights (and applications therefor) that are material to
the conduct of such Grantor’s business and that are acquired or developed after
the date hereof).

 

(d)                           The Liens granted hereunder constitute (i) a legal
and valid Lien in all Collateral securing the payment and performance of the
International Secured Obligations, (ii) subject to the filings described in
Section 3.02(c), a perfected Lien in all Collateral in which a Lien may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any state thereof) pursuant to the Uniform
Commercial Code, (iii) subject to the filings described in Section 3.02(c), a
Lien that shall be perfected in all Collateral in which a Lien may be perfected
upon the receipt and recording of this Agreement (or the applicable short form
security agreement) with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, within the 3-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the 1-month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205, and (iv) subject to the execution and delivery of any Real
Property Documents, a perfected Lien in all Collateral consisting of any owned
or leased real Property.  The Liens granted hereunder are prior to any other
Lien on any of the Collateral, other than (i) the Liens created or provided for
herein and the U.S. Guaranty and Security Agreement and (ii) in the case of any
Pledged Collateral, Pledged Securities or Receivables purported to constitute
Collateral, the Liens of the type described in clause (a)(i) or (b) of the
definition of Customary Permitted Liens, the Liens pursuant to the NBAD Facility
or the Spanish Banks Facility, and any Liens incurred pursuant to
Section 8.2(g) or (m) under the International Credit Agreement, and, in the case
of any other Collateral, Permitted Liens.

 

(e)                            Schedule I correctly sets forth as of the date
hereof the names of the holders of each of the Equity Interests of the issuer
thereof represented by the Pledged Stock and the ownership percentage of each
such holder, and includes all Equity Interests, debt securities and promissory
notes required to be pledged hereunder.

 

(f)                             The Pledged Stock and Pledged Debt Securities
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock issued by a corporation, are fully paid and
nonassessable and (ii) in the case of Pledged Debt Securities, are legal, valid
and binding obligations of the issuers thereof, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other loss affecting
creditors’ rights generally and general principles of equity or at law.

 

(g)                            Subject to the Intercreditor Agreement, each
Grantor has delivered to the International Collateral Agent, together with all
necessary stock powers, endorsements, assignments and other necessary
instruments of transfer, the originals of all stock certificates, instruments,
notes, other certificated securities, other Collateral and all

 

18

--------------------------------------------------------------------------------


 

certificates, instruments and other writings evidencing the same in its
possession as of the date hereof.

 

(h)                           Schedule IV correctly sets forth as of the date
hereof (i) the exact legal name of each Grantor, as such name appears in its
respective certificate or articles of incorporation or formation, (ii) the
jurisdiction of organization of each Grantor, (iii) the mailing address of each
Grantor, (iv) the organizational identification number, if any, issued by the
jurisdiction of organization of each Grantor, (v) the identity or type of
organization of each Grantor and (vi) the Federal Taxpayer Identification
Number, if any, of each Grantor.  The International Borrower agrees to update
the information required pursuant to the preceding sentence as provided in
Section 6.1(e) of the International Credit Agreement.

 

(i)                               No Grantor has (a) within the period of four
months prior to the date hereof, changed its location (as defined in
Section 9-307 of the UCC), (b) except as specified in Schedule IV, heretofore
changed its name, or (c) become a “new debtor” (as defined in
Section 9-102(a)(56) of the UCC) with respect to a currently effective security
agreement previously entered into by any other Person.

 

(j)                              Notwithstanding the foregoing or anything else
in this Agreement to the contrary, no representation, warranty or covenant is
made with respect to the creation or perfection of a Lien in Collateral
consisting of Intellectual Property that is not material to the conduct of the
Grantor’s business.

 

(k)                           Each Grantor represents and warrants that the
Trademarks, Patents and Copyrights listed on Schedule II include all United
States federal registrations and pending applications for Trademarks, Patents
and Copyrights, all as in effect as of the date hereof, that such Grantor owns
and that are material to the conduct of its business as of the date hereof.

 

(l)                               As of the date hereof, all of Grantors’
locations where Collateral constituting Inventory is located are listed on
Schedule V.  All of said locations are owned by the Grantors except for
locations (i) which are leased by the Grantors as lessees and designated in
Part B(ii) of Schedule VI and (ii) at which Inventory is held in a public
warehouse or is otherwise held by a bailee or on consignment as designated in
Part B(iii) of Schedule V.

 

(m)                       All of such Grantor’s Deposit Accounts are listed on
Schedule VI.

 

(n)                           Schedule VII lists all Letter-of-Credit Rights and
Chattel Paper of such Grantor having an individual Fair Market Value in excess
of $50,000.

 

(o)                           Schedule VIII lists all owned real Property of
such Grantor (other than any real Property in respect of which the Fair Market
Value is less than $1,000,000) and all leased real Property of such Grantor in
respect of which monthly basic lease payments are greater than $50,000.

 

19

--------------------------------------------------------------------------------


 

(p)                           With respect to Accounts and Chattel Paper, the
information with respect to the Accounts and Chattel Paper (including the names
of obligors, amounts owing and due dates) is and will be correctly stated in all
material respects in all records of the Grantors relating thereto and in all
invoices with respect thereto furnished to the International Collateral Agent by
the Grantors from time to time.

 

SECTION 3.03.                                        Covenants.

 

(a)                           Each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to the Collateral
against all Persons and to defend the Liens of the International Collateral
Agent in the Collateral and the priority thereof against any Lien that does not
constitute (i) a Lien created or provided for herein and the U.S. Guaranty and
Security Agreement or (ii) in the case of any Pledged Collateral, Pledged
Securities or Receivables purported to constitute Collateral, a Lien of the type
described in clause (a)(i) or (b) of the definition of Customary Permitted
Liens, the Liens pursuant to the NBAD Facility or the Spanish Banks Facility, or
any Liens incurred pursuant to Section 8.2(g) or (m) under the International
Credit Agreement, or, in the case of any other Collateral, a Permitted Lien.

 

(b)                           Subject to Section 7.12 of the International
Credit Agreement, each Grantor agrees to promptly execute and deliver or cause
to be executed and delivered, at its own expense, such further instruments as
may be appropriate in the reasonable judgment of the International Collateral
Agent, to provide the International Collateral Agent a valid (i) first lien
security interest for the benefit of the First Lien International Secured
Parties and (ii) second lien security interest for the benefit of the Second
Lien International Secured Parties in the Collateral and any and all documents
(including the execution, amendment or supplementation of any financing
statement and continuation statement or other statement) for filing under the
provisions of the UCC and the rules and regulations thereunder, or any other
applicable Requirement of Law, and perform or cause to be performed such other
ministerial acts which are reasonably necessary or advisable, from time to time
as requested by the International Collateral Agent, in order to grant and
maintain in favor of the International Collateral Agent for the benefit of
International Secured Parties, the Lien in the Collateral contemplated hereunder
and under the other International Loan Documents with the priority required by
the International Loan Documents.

 

(c)                            If any Grantor is not in compliance with its
obligations under Section 7.3 of the International Credit Agreement, the U.S.
Collateral Agents may at their option, but only following five Business Days’
notice to such Grantor of their intent to do so (unless an Event of Default
shall have occurred and be continuing), discharge past due Taxes, assessments,
charges, fees or Liens at any time levied or placed on the Collateral that do
not constitute a Permitted Lien, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the International Credit Agreement, and each Grantor agrees to
reimburse the International Collateral Agent within 30 days after demand for any
reasonable out-of-pocket payment made or any reasonable out-of-pocket expense
incurred by the International Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the International Collateral Agent or any International Secured
Party to cure or perform, any covenants or other promises of any Grantor with
respect to Taxes, assessments, charges, fees or Liens and maintenance as set
forth herein or in the other International Loan Documents.

 

20

--------------------------------------------------------------------------------


 

(d)                           Each Grantor shall remain liable to observe and
perform all conditions and obligations to be observed and performed by it under
each contract, agreement or instrument relating to the Collateral, all in
accordance with the terms and conditions thereof.

 

(e)                            In the case of each Grantor, such Grantor shall,
promptly upon obtaining knowledge thereof, give notice to the International
Collateral Agent of any Commercial Tort Claim of such Grantor in which the
damages being sought exceeds $5,000,000 and shall grant to the International
Collateral Agent, for the ratable benefit of the International Secured Parties,
a Lien in such Commercial Tort Claim with the priority required by the
International Loan Documents. After such grant, such Commercial Tort Claim shall
be deemed to constitute Collateral for purposes of this Agreement.

 

(f)                             Within 30 days after the Closing Date, the
Grantors shall use their reasonable best efforts to deliver to the International
Collateral Agent a landlord consent and waiver for each lease referred to in
Schedule VIII from each relevant landlord in respect of such lease, in form and
substance reasonably satisfactory to the International Collateral Agent;
provided that such 30-day period may be extended by an additional 60 days in the
sole discretion of the International Collateral Agent so long as the
International Collateral Agent determines that the Grantors are diligently
proceeding to deliver each such landlord consent and waiver.  The Parent shall,
together with each Compliance Certificate delivered pursuant to
Section 6.1(d) of the International Credit Agreement, deliver to the
Administrative Agent and the International Collateral Agent an updated Schedule
VIII to the extent that any Grantor has become the owner of any additional real
Property (except such additional real Property in respect of which the Fair
Market Value is less than $1,000,000) or has entered into any lease for any real
Property in respect of which annual basic lease payments are greater than
$50,000.  Without derogation of the foregoing, at any time upon the request of
the International Collateral Agent, each Grantor shall execute and deliver to
the International Collateral Agent, any and all mortgages, financing statements,
original financing statements in lieu of continuation statements, fixture
filings, security agreements, pledges, assignments, endorsements of certificates
of title, supporting documentation, and all other documents relating to any of
its real Property (excluding landlord consent and waivers other than as required
above pursuant to this Section 3.03(f)), or, if such real Property or the real
Property subject to such lease is located in a jurisdiction outside the United
States, similar documents deemed appropriate by the International Collateral
Agent to obtain the equivalent in such jurisdiction of a Lien on such real
Property or lease with the priority required by the International Loan Documents
(such documents, “Real Property Documents”) that the International Collateral
Agent may request in its reasonable discretion, in form and substance
satisfactory to it, to create, perfect and continue perfected or better perfect
the Liens in any real Property granted under Section 3.01.

 

(g)                            Subject to the following sentence, the Grantors
will not (i) maintain any Inventory (other than such Collateral in transit) at
any location other than those locations listed on Schedule V, (ii) otherwise
change, or add to, such locations, or (iii) change their respective principal
places of business or chief executive offices from the location identified on
Schedule V, without at least ten days prior notice of any new principal place of
business or chief executive office or any new location for any of its
Inventory.  With respect to any such new location, such Grantor will execute
such documents and take such actions as the International Collateral Agent
reasonably deem necessary to perfect and protect the Liens granted under the
International

 

21

--------------------------------------------------------------------------------


 

Security Documents and, if requested by the International Collateral Agent, will
use commercially reasonable efforts to obtain a Collateral Access Agreement for
each such location.

 

(h)                           Receivables.

 

(i)                   The Grantors will deliver to the International Collateral
Agent promptly upon its request after the occurrence and during the continuation
of an Event of Default duplicate invoices with respect to each Account bearing
such language of assignment as the International Collateral Agent shall specify.

 

(ii)                Upon the request of the International Collateral Agent, the
Grantors shall take all steps reasonably necessary to grant the International
Collateral Agent “control” (within the meaning of set forth in Section 9-105 of
the Uniform Commercial Code) of all electronic chattel paper in accordance with
the Uniform Commercial Code.

 

SECTION 3.04.                                        Other Actions.  In order to
further ensure the attachment, perfection and priority of, and the ability of
the International Collateral Agent to enforce, the Liens granted hereunder in
the Collateral, each Grantor agrees, in each case at such Grantor’s own expense,
to take the following actions with respect to the following Collateral:

 

(a)                           Instruments.  Upon the occurrence and during the
continuation of an Event of Default, if any Grantor shall at any time hold or
acquire any Instruments, such Grantor shall promptly endorse, assign and deliver
the same to the International Collateral Agent, accompanied by such undated
instruments of endorsement, transfer or assignment duly executed in blank as the
International Collateral Agent may from time to time reasonably specify.

 

(b)                           Investment Property.  If any Grantor shall at any
time hold or acquire any certificated securities constituting Pledged
Collateral, such Grantor shall promptly endorse, assign and deliver the same to
the International Collateral Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the International Collateral
Agent may from time to time reasonably specify.  Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule I and made a part hereof and
supplement any prior schedule so delivered; provided that failure to attach any
such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities and shall not in and of itself result in any Default.  Each
certificate representing an interest in any limited liability company or limited
partnership controlled by any Grantor and pledged under Section 3.01 shall be
physically delivered to the International Collateral Agent in accordance with
the terms of the International Loan Documents and endorsed to the International
Collateral Agent or endorsed in blank.

 

(c)                            Liens on Property of Account Debtors.  If at any
time any Grantor shall take a Lien in any Property of an Account Debtor or any
other Person the value of which equals or exceeds $2,500,000 to secure payment
of an Account, such Grantor shall promptly assign such Lien to the International
Collateral Agent for the benefit of the International Secured Parties.  Such
assignment need not be filed of public record unless

 

22

--------------------------------------------------------------------------------


 

necessary to continue the perfected status of such Lien against creditors of and
transferees from the Account Debtor or other Person granting such Lien.

 

(d)                           Letter-of-Credit Rights.  If any Grantor is or
becomes the beneficiary of a letter of credit having an individual face amount
in an amount in excess of $2,500,000, the applicable Grantor shall promptly, and
in any event within ten Business Days after becoming a beneficiary, notify the
International Collateral Agent thereof and, if requested to do so by the
International Collateral Agent, use commercially reasonable efforts to cause the
issuer or confirmation bank to (i) consent to the assignment of any
Letter-of-Credit Rights to the International Collateral Agent and (ii) agree to
direct all payments thereunder to a Deposit Account of the International
Collateral Agent or subject to an International Account Control Agreement, all
in form and substance reasonably satisfactory to the International Collateral
Agent.  Unless requested by the International Collateral Agent following the
occurrence and during the continuation of an Event of Default, the actions in
the preceding sentence shall not be required to the extent that the amount of
any such letter of credit, together with the aggregate amount of all other
letters of credit for which the actions described above in clause (i) and
(ii) have not been taken, does not exceed $5,000,000 in the aggregate for all
Grantors.

 

SECTION 3.05.                                        Voting Rights; Dividends
and Interest, Etc.  Unless and until an Event of Default shall have occurred and
be continuing and, except in the case of a Bankruptcy Default, the International
Collateral Agent shall have given the Grantors prior written notice of its
intent to exercise its rights under this Agreement or the other International
Loan Documents:

 

(a)                           Each Grantor shall be entitled to exercise any and
all voting or other consensual rights and powers inuring to an owner of the
Pledged Collateral or any part thereof for any purpose consistent with the terms
of this Agreement and the other International Loan Documents and any Requirement
of Law and no notice of any such voting or exercise of any consensual rights and
powers need be given to the International Collateral Agent.

 

(b)                           The International Collateral Agent shall promptly
execute and deliver to each Grantor, or cause to be executed and delivered to
each Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting or consensual rights and powers it is entitled to exercise
pursuant to paragraph (a) above.

 

(c)                            Each Grantor shall be entitled to receive and
retain any and all dividends, interest, principal and other distributions paid
on or distributed in respect of the Pledged Collateral to the extent and only to
the extent that such dividends, interest, principal and other distributions are
not prohibited by, and otherwise paid or distributed in accordance with, the
terms and conditions of the International Loan Documents and any Requirement of
Law; provided that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Collateral shall be and become part
of the Pledged Collateral, and, if received by any Grantor, shall be held in
trust for the benefit of the International Collateral Agent and the
International Secured Parties and shall be delivered to the International
Collateral Agent in the same form as so received (with any necessary

 

23

--------------------------------------------------------------------------------


 

endorsement reasonably requested by the International Collateral Agent) on or
prior to the later to occur of (i) 30 days following the receipt thereof and
(ii) the earlier of the date of the required delivery of the Compliance
Certificate following the receipt of such items and the date which is 45 days
after the end of the most recently ended fiscal quarter (or such longer period
as to which the International Collateral Agent may consent).

 

SECTION 3.06.                                        Additional Covenants
Regarding Patent, Trademark and Copyright Collateral.

 

(a)                           Except as could not reasonably be expected to have
a Material Adverse Effect, each Grantor agrees that it will not do any act, or
omit to do any act, whereby any Patent that is material to the conduct of such
Grantor’s business may become invalidated or dedicated to the public, other than
the expiration of such Patent at the end of its natural term, subject to such
Grantor’s reasonable business judgment.

 

(b)                           Except as could not reasonably be expected to have
a Material Adverse Effect, each Grantor (either itself or through its licensees
or its sublicensees) will, for each registered Trademark that is material to the
conduct of such Grantor’s business, use commercially reasonable efforts to
maintain such Trademark registration in full force free from any legally binding
determination of abandonment or invalidity of such Trademark registration due to
nonuse, subject to such Grantor’s reasonable business judgment.

 

(c)                            Except to the extent failure to act could not
reasonably be expected to have a Material Adverse Effect, and subject to each
Grantor’s reasonable business judgment, each Grantor will take all reasonable
and necessary steps that are consistent with the practice in any proceeding
before the United States Patent and Trademark Office, and the United States
Copyright Office, to maintain and pursue each material application relating to
the Patents, Trademarks or Copyrights (and to obtain the relevant grant or
registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

(d)                           Each Grantor agrees that, should it obtain an
ownership interest in any Intellectual Property after the date hereof, to the
extent that such Intellectual Property would be a part of the Collateral under
the terms of this Agreement had it been owned by such Grantor as of the date
hereof (“After-Acquired Intellectual Property”), (i) the provisions of this
Agreement shall automatically apply thereto, and (ii) any such After-Acquired
Intellectual Property and, in the case of Trademarks, the goodwill symbolized
thereby shall automatically become part of the Collateral, subject to the terms
and conditions of this Agreement.  Within 90 days after the end of each calendar
year (or such longer period as to which the International Collateral Agent may
consent), the relevant Grantor shall sign and deliver to the International
Collateral Agent an appropriate short form security agreement in form and
substance reasonably satisfactory to the International Collateral Agent with
respect to all applicable United States federally registered (or application for
United States federally registered) After-Acquired Intellectual Property owned
by it as of the last day of applicable calendar year, to the extent that such
Intellectual Property

 

24

--------------------------------------------------------------------------------


 

becomes part of the Collateral and to the extent that it is not covered by any
previous short form security agreement so signed and delivered by it.

 

SECTION 3.07.                                        Collateral Access
Agreements.

 

If requested by the International Collateral Agent, each Grantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement, from
the lessor of each leased Property, mortgagee of owned Property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Inventory are stored or located.

 

SECTION 3.08.                                        Additional Covenants
Regarding British Virgin Islands Equity Interests and Australian Collateral.

 

(a)                           The Parent will cause each Grantor incorporated in
the British Virgin Islands to, as soon as reasonably practicable (as a
supplement to Section 7.12 of the International Credit Agreement), (i) annotate
its register of members in accordance with the British Virgin Islands Business
Companies Act 2004 (the “Companies Act”) in order to record that the
International Pledged Collateral constituting an Equity Interest in such Grantor
is subject to the Lien granted pursuant to this Agreement or the BVI Deed of
Pledge, (ii) file the annotated register of members with the BVI registrar of
corporate affairs; and (iii) make any other filings in the British Virgin
Islands that are necessary or desirable in respect of any Lien granted by a
Grantor incorporated in the British Virgin Islands.

 

(b)                           The Parent will cause each Grantor to, as soon as
reasonably practicable (as a supplement to Section 7.12(b) of the International
Credit Agreement), register with the applicable Governmental Authority for the
jurisdiction in which such Property is located the Lien granted pursuant to this
Agreement or any other International Loan Document on any real Property or
personal Property located in Australia.

 

SECTION 3.09.                                        International Account
Control Agreements.

 

Each Grantor will provide to the International Collateral Agent, International
Account Control Agreements duly executed on behalf of each financial institution
holding a deposit account, securities account or commodity account of such
Grantor in accordance with the International Credit Agreement.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01.                                        Pledged Collateral.

 

(a)                           Upon the occurrence and during the continuance of
an Event of Default and with prior written notice to the International Borrower,
the International Collateral Agent, on behalf of the International Secured
Parties, shall have the right (in their sole and absolute discretion) to hold
the Pledged Securities in their own names as pledgees, the name of their nominee
(as pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned

 

25

--------------------------------------------------------------------------------


 

in blank or in favor of the International Collateral Agent.  Upon the occurrence
and during the continuance of an Event of Default and with prior notice to the
relevant Grantor, the International Collateral Agent shall at all times have the
right to exchange the certificates representing any Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

 

(b)                           Upon the occurrence and during the continuance of
an Event of Default, all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (c) of Section 3.05 shall cease, all such rights shall thereupon
become vested in the International Collateral Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions, and all dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of Section 3.05 shall be held in trust for the benefit of the
International Collateral Agent, shall be segregated from other Property or funds
of such Grantor and shall be promptly delivered to the International Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement or instrument of assignment).  Any and all money and other Property
paid over to or received by the International Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the International
Collateral Agent in an account to be established by the International Collateral
Agent upon receipt of such money or other Property and shall be applied in
accordance with the provisions of Section 4.03.  After all Events of Default
have been cured or waived, the International Collateral Agent shall promptly
repay to each applicable Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (c) of Section 3.05 and that remain
in such account.

 

(c)                            Upon the occurrence and during the continuance of
an Event of Default, all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a) of Section 3.05, and the obligations of the International Collateral Agent
under paragraph (b) of Section 3.05, shall cease, and all such rights shall
thereupon become vested in the International Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided, however, that unless otherwise directed
by the Required Lenders, the International Collateral Agent shall have the right
from time to time following and during the continuance of an Event of Default
and the provision of the notice referred to above to permit the Grantors to
exercise such rights.  To the extent the notice referred to in the first
sentence of this paragraph (c) has been given, after all Events of Default have
been cured or waived, each Grantor shall have the exclusive right to exercise
the voting or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a) of Section 3.05, and
the International Collateral Agent shall again have the obligations under
paragraph (b) of Section 3.05.

 

(d)                           Notwithstanding anything to the contrary contained
in this Section 4.01, if a Bankruptcy Default shall have occurred and be
continuing, the International Collateral Agent shall not be required to give any
notice referred to in Section 3.05 or this Section 4.01 in order to exercise any
of their rights described in said Sections, and the suspension of the rights of
each of the Grantors under said Sections shall be automatic upon the occurrence
of such Bankruptcy Default.

 

26

--------------------------------------------------------------------------------


 

SECTION 4.02.                                        Uniform Commercial Code and
Other Remedies.  Upon the occurrence and during the continuance of an Event of
Default, each Grantor agrees to deliver each item of Collateral to the
International Collateral Agent on written demand, and it is agreed that the
International Collateral Agent shall have the right to take any of or all the
following actions at the same or different times:  (a) with respect to any
Collateral consisting of Intellectual Property, on written demand, to cause the
Liens granted hereunder to become an assignment, transfer and conveyance of any
of or all such Collateral (provided that such assignment, transfer or conveyance
of any Collateral consisting of Trademarks includes an assignment, transfer or
conveyance of the goodwill associated with such Trademarks) by the applicable
Grantor to the International Collateral Agent, or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, any such Collateral throughout the world on such terms and
conditions and in such manner as the International Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements),
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Collateral without breach of the peace,
and subject to the terms of any related lease agreement, to enter any premises
where the Collateral may be located for the purpose of taking possession of or
removing the Collateral, and (c) generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code, whether or not
the Uniform Commercial Code is in effect in the applicable jurisdiction, or
other Requirement of Law.  Without limiting the generality of the foregoing,
each Grantor agrees that, upon the occurrence and during the continuance of an
Event of Default, the International Collateral Agent shall have the right,
subject to the mandatory requirements of any Requirement of Law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange upon such
commercially reasonable terms and conditions as it may deem necessary, for cash,
upon credit or for future delivery as the International Collateral Agent shall
deem appropriate.  The International Collateral Agent shall be authorized at any
such sale (if it deems it necessary to do so) to restrict the prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the International Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold.  Each
such purchaser at any such sale shall hold the Property sold absolutely, free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

The International Collateral Agent shall give each applicable Grantor 10 days
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the International Collateral Agent’s intention to make any sale of Collateral. 
Such notice, in the case of a public sale, shall state the time and place for
such sale and, in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Collateral, or portion thereof, will first be offered for
sale at such board or exchange.  Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
International Collateral Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the International
Collateral Agent may (in its sole and

 

27

--------------------------------------------------------------------------------


 

absolute discretion) determine.  The International Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The International Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
International Collateral Agent until the sale price is paid by the purchaser or
purchasers thereof, but the International Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice.  At any public (or, to the extent permitted by
law, private) sale made pursuant to this Agreement, any International Secured
Party may bid for or purchase, free (to the extent permitted by any Requirement
of Law) from any right of redemption, stay, valuation or appraisal on the part
of any Grantor (all said rights being also hereby waived and released to the
extent permitted by any Requirement of Law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such International Secured Party from any Grantor as a credit
against the purchase price, and such International Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such Property
without further accountability to any Grantor therefor.  For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the International Collateral Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the International Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the International Secured Obligations (other than contingent
obligations) paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the International Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.

 

Until the Scheduled Maturity Date and each Grantor irrevocably makes,
constitutes and appoints the International Collateral Agent (and all officers,
employees or agents designated in writing by it) as such Grantor’s true and
lawful agent (and attorney-in-fact) for the purpose, upon the occurrence and
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of the Collateral under policies of insurance, endorsing the
name of such Grantor on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto.  Upon the occurrence and during the
continuance of an Event of Default, in the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
under the International Credit Agreement or to pay any premium in whole or part
relating thereto, the International Collateral Agent may upon prior written
notice to such Grantor, without waiving or releasing any obligation or liability
of any Grantor hereunder or any Default or Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the International Collateral
Agent deem necessary.  All sums disbursed by the International Collateral Agent
in connection with this paragraph, including attorneys’ fees, court costs,
expenses and other charges

 

28

--------------------------------------------------------------------------------


 

relating thereto, shall be payable, upon demand as provided in Section 11.3 of
the International Credit Agreement, by the Grantors to the International
Collateral Agent and shall be additional International Secured Obligations
secured hereby.

 

SECTION 4.03.                                        Application of Proceeds. 
The proceeds of any collection, sale, foreclosure or other realization upon any
Collateral shall be applied in accordance with the Intercreditor Agreement and
Section 2.12 of the International Credit Agreement.

 

SECTION 4.04.                                        Grant of License to Use
Intellectual Property.  For the purpose of enabling the International Collateral
Agent to exercise its rights and remedies in this Article IV at such time as the
International Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the International Collateral
Agent (until the termination of this Agreement and subject to Section 6.13) an
irrevocable nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors), subject in all respects to any Licenses to
use, license or sublicense any of the Collateral consisting of know how,
Patents, Copyrights and Trademarks, now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.  The use of such license by the International Collateral Agent may be
exercised, at the option of the International Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license or sublicense entered into by the International
Collateral Agent with a third party in accordance with this Section 4.04 shall
be binding upon each Grantor notwithstanding any subsequent cure of an Event of
Default, except to the extent that such license or sublicense would invalidate
or render unenforceable any such Grantor’s Intellectual Property.

 

SECTION 4.05.                                        Securities Act, Etc.  In
view of the position of the Grantors in relation to the Pledged Collateral, or
because of other current or future circumstances, a question may arise under the
Securities Act or any similar statute hereafter enacted analogous in purpose or
effect (the Securities Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the International Collateral Agent if it were to
attempt to dispose of all or any part of the Pledged Collateral, and might also
limit the extent to which or the manner in which any subsequent transferee of
any Pledged Collateral could dispose of the same.  Similarly, there may be other
legal restrictions or limitations affecting the International Collateral Agent
in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect.  Each Grantor recognizes that to the extent such
restrictions and limitations apply to any proposed sale of Pledged Collateral,
the International Collateral Agent may, with respect to any sale of such Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for its own account, for investment, and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that to the extent such restrictions and limitations apply to any
proposed sale of Pledged Collateral, the International Collateral Agent, in its
sole and absolute discretion (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged

 

29

--------------------------------------------------------------------------------


 

Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale.  Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the International
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the International Collateral
Agent, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might have been realized if the sale were deferred until after
registration as aforesaid or if more than a limited number of purchasers (or a
single purchaser) were approached.  The provisions of this Section 4.05 will
apply notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
International Collateral Agent sells.

 

SECTION 4.06.                                        Intercreditor Agreement. 
In the event of any conflict between any provision contained in this Article IV
and the Intercreditor Agreement, the provisions of the Intercreditor Agreement
shall control and govern.

 

ARTICLE V

 

Indemnity, Subrogation and Subordination

 

SECTION 5.01.                                        Indemnity and Subrogation. 
In addition to all such rights of indemnity and subrogation as the Guarantors
may have under any Requirement of Law (but subject to Section 5.03), the
International Borrower agrees that (a) in the event a payment shall be made by
any Guarantor under this Agreement, the International Borrower shall indemnify
such Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any Property of any Guarantor
shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part a claim of any International Secured Party, the
International Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the Fair Market Value of the Property so sold.

 

SECTION 5.02.                                        Contribution and
Subrogation.  Each Guarantor (a “Contributing Guarantor”) agrees (subject to
Section 5.03) that, in the event a payment shall be made by any other Guarantor
hereunder in respect of any Guaranteed Obligation, or Property of any other
Guarantor shall be sold pursuant to any International Security Document to
satisfy any International Secured Obligation owed to any International Secured
Party, and such other Guarantor (the “Claiming Guarantor”) shall not have been
fully indemnified by the International Borrower as provided in Section 5.01, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to (i) the amount of such payment or (ii) the greater of the book value or the
Fair Market Value of such Property, as the case may be, in each case multiplied
by a fraction of which the numerator shall be the net worth of the Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 6.14, the date of the supplement
hereto executed and delivered by such Guarantor).  Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 5.02 shall
be

 

30

--------------------------------------------------------------------------------


 

subrogated to the rights of such Claiming Guarantor under Section 5.01 to the
extent of such payment.

 

SECTION 5.03.                                        Subordination. 
Notwithstanding any provision of this Agreement to the contrary, all rights of
the Guarantors under Sections 5.01 and 5.02 and all other rights of indemnity,
contribution or subrogation under any Requirement of Law or otherwise shall be
fully subordinated to the International Secured Obligations until the Scheduled
Maturity Date; provided that if any amount shall be paid to such Guarantors on
account of such subrogation rights at any time prior to the Scheduled Maturity
Date, such amount shall be held in trust for the benefit of the International
Secured Parties and shall promptly be paid to the International Collateral Agent
to be credited and applied against the International Secured Obligations,
whether matured or unmatured, in accordance with Section 2.12 of the
International Credit Agreement.  No failure on the part of the International
Borrower or any Guarantor to make the payments required by Sections 5.01 and
5.02 (or any other payments required under any Requirement of Law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of its obligations hereunder.

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.01.                                        Notices.  All
communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 11.11 of the
International Credit Agreement.  All communications and notices hereunder to any
International Loan Party shall be given to it in care of the Parent as provided
in Section 11.11 of the International Credit Agreement.

 

SECTION 6.02.                                        Survival of Agreement.  Any
indemnification or other protection provided to any Indemnitee pursuant to this
Agreement shall (A) survive the termination of the Commitments and the payment
in full of other International Secured Obligations and (B) inure to the benefit
of any Person that at any time held a right thereunder (as an Indemnitee or
otherwise) and, thereafter, its successors and permitted assigns.

 

SECTION 6.03.                                        Binding Effect; Execution
in Counterparts; Entire Agreement.  This Agreement shall become effective when
it shall have been executed by the International Borrower, the International
Loan Parties, the Lenders, the Administrative Agent and the International
Collateral Agent.  This Agreement may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart.  Delivery
of an executed signature page of this Agreement by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.  This Agreement embodies the entire agreement of the parties
and supersede all prior agreements and understandings relating to the subject
matter hereof and any prior letter of interest, commitment letter, fee letter,
confidentiality and similar agreements involving any International Loan Party
and any of the Administrative Agent, the International

 

31

--------------------------------------------------------------------------------


 

Collateral Agent, any Lender or any L/C Issuer or any of their respective
Affiliates relating to a financing of substantially similar form, purpose or
effect (other than the Fee Letter).

 

SECTION 6.04.                                        Successors and Assigns. 
None of the International Loan Parties shall have the right to assign any rights
or obligations hereunder or any interest herein. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any International Loan Party or the Agents
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

 

SECTION 6.05.                                        Agents’ Expenses;
Indemnity.

 

(a)                           The parties hereto agree that the Agents shall be
entitled to reimbursement of their reasonable out-of-pocket expenses incurred
hereunder as provided in Section 11.3 of the International Credit Agreement.

 

(b)                           Without limitation of its indemnification
obligations under the other International Loan Documents, each International
Loan Party agrees to indemnify the Agents and the other Indemnitees as provided
in Section 11.3 of the International Credit Agreement.

 

(c)                            Any such amounts payable as provided hereunder
shall be additional International Secured Obligations secured hereby and by the
other International Security Documents.  The provisions of this Section 6.05
shall survive the Scheduled Maturity Date.

 

SECTION 6.06.                                        Agents Appointed
Attorneys-in-Fact.

 

(a)                                 Until the Scheduled Maturity Date, each
International Loan Party hereby appoints the Agents party hereto as the
attorneys-in-fact of such International Loan Party for the purpose of, upon the
occurrence and during the continuance of an Event of Default, carrying out the
provisions of this Agreement and taking any action and executing any instrument
that such Agents may deem necessary to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest.  Without limiting the
generality of the foregoing, such Agents shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in such Agents’ names or in the name of such Grantor (i) to
receive, endorse, assign or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (ii) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (iii) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (iv) to send verifications of Accounts to any Account Debtor, (v) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (vi) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (vii) to notify,
or to require any Grantor to notify, Account Debtors to make payment directly to
such Agents, (viii) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral (provided
that any sale, assignment or transfer of Collateral

 

32

--------------------------------------------------------------------------------


 

consisting of Trademarks includes a sale, assignment or transfer of the goodwill
associated with such Trademarks), (ix) to apply the proceeds of any
International Secured Obligations as provided in Article IV, (x) to exercise all
of such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (xi) to prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xii) to prepare, file and sign such Grantor’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables, (xiii) to change the address for
delivery of mail addressed to such Grantor to such Address as such Agents may
designate and to receive, open and dispose of all mail addressed to such Grantor
and (ix) to do all other acts and things necessary to carry out the purposes of
this Agreement in accordance with its terms, as fully and completely as though
such Agents were the absolute owners of the Collateral for all purposes;
provided, however, that nothing herein contained shall be construed as requiring
or obligating such Agents to make any commitment or to make any inquiry as to
the nature or sufficiency of any payment received by such Agents, or to present
or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any Property covered thereby.  Such Agents and the International
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
International Loan Party for any act or failure to act hereunder, except for
their own gross negligence, willful misconduct, fraud or bad faith.  The
foregoing powers of attorney being coupled with an interest, are irrevocable
until the Liens granted hereunder shall have terminated in accordance with the
terms hereof.

 

(b)                           All acts of said attorney or designee are hereby
ratified and approved. The powers conferred on the Agents hereunder, for the
benefit of such Agents and the other International Secured Parties, under this
Section 6.06 are solely to protect such Agents’ interests in the Collateral and
shall not impose any duty upon such Agents or any other International Secured
Party to exercise any such powers.

 

(c)                            Following the occurrence and continuance of an
Event of Default, the Agents hereunder may, in such Agents’ own names or in the
name of a nominee of such Agents, communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of such International Loan Parties, parties
to contracts with the International Loan Parties and obligors in respect of
Instruments of the Grantors to verify with such Persons, to such Agents’
reasonable satisfaction, the existence, amount, terms of, and any other matter
relating to, Accounts, Instruments, Chattel Paper, payment intangibles or other
Receivables.

 

SECTION 6.07.                                        Governing Law.  THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW IF SUCH
PROVISIONS WOULD LEAD TO THE APPLICATION OF LAW OTHER THAN THE STATE OF NEW
YORK.

 

33

--------------------------------------------------------------------------------


 

SECTION 6.08.                                        Waivers; Amendment.

 

(a)                           No failure or delay by any Agent or any other
International Secured Party in exercising any right or power hereunder or under
any other International Loan Document shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents and the other
International Secured Parties hereunder and under the other International Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of this Agreement or consent to any
departure by any International Secured Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 6.08, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the extension of the Scheduled Maturity Date shall
not be construed as a waiver of any Default, regardless of whether the Agents or
any other International Secured Party may have had notice or knowledge of such
Default at the time.  Except as otherwise provided herein, no notice or demand
on any International Loan Party in any case shall entitle any International Loan
Party to any other or further notice or demand in similar or other
circumstances.

 

(b)                           Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the International Collateral Agent, the
Administrative Agent and the International Loan Parties that are party hereto,
subject to Section 11.1 of the International Credit Agreement.

 

SECTION 6.09.                                        WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
RELATED HERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  Each
party hereto (a) certifies that no other party and no Related Person of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by the mutual waivers and certifications in this
Section 6.09.

 

SECTION 6.10.                                        Severability.  In the event
any one or more of the provisions contained in this Agreement should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 6.11.                                        Counterparts.  Any
provision of this Agreement being held illegal, invalid or unenforceable in any
jurisdiction shall not affect any part of such provision not

 

34

--------------------------------------------------------------------------------


 

held illegal, invalid or unenforceable, any other provision of this Agreement or
any part of such provision in any other jurisdiction.

 

SECTION 6.12.                                        Jurisdiction; Consent to
Service of Process.

 

(a)                           Any legal action or proceeding with respect to
this Agreement shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each of the parties hereto hereby accepts for itself
and in respect of its Property, generally and unconditionally, the jurisdiction
of the aforesaid courts; provided that nothing in this Agreement shall limit the
right of the Administrative Agent or the International Collateral Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent the Administrative Agent or the International Collateral Agent
determines that such action is necessary or appropriate to exercise its rights
or remedies under the International Loan Documents.  Each of the parties hereto
hereby irrevocably waives, to the extent permitted by law, any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

 

(b)                           Each of the parties hereto hereby irrevocably
waives, to the extent permitted by law, personal service of any and all legal
process, summons, notices and other documents and other service of process of
any kind and consents to such service in any suit, action or proceeding brought
in the United States of America with respect to or arising out of or in
connection with this Agreement by any means permitted by applicable Requirements
of Law, including by the mailing thereof (by registered or certified mail,
postage prepaid) to the address such party specified in Annex III to the
International Credit Agreement (and shall be effective when such mailing shall
be effective, as provided therein).  Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c)                            Nothing contained in this Section 6.12 shall
affect the right of the Administrative Agent, the International Collateral Agent
or any Lender to serve process in any other manner permitted by applicable
Requirements of Law.

 

SECTION 6.13.                                        Termination or Release.

 

(a)                           This Agreement, the guarantees made herein, the
Liens granted hereunder and all other Liens granted hereby (including the
licenses granted by the Grantors and the International Collateral Agent pursuant
to Section 4.04) shall automatically terminate on the Scheduled Maturity Date.

 

(b)                           Any Grantor shall automatically be released from
its obligations hereunder and the Liens created hereunder in the Collateral of
such Grantor shall be automatically released upon the consummation of any
transaction permitted by the International Credit Agreement as a result of which
such Person ceases to be a Grantor under Section 2.01 or at such time as such
Person becomes an Excluded Subsidiary or Immaterial Subsidiary.

 

35

--------------------------------------------------------------------------------


 

(c)                            Upon any sale or other transfer by any Grantor of
any Collateral that is permitted under the International Credit Agreement to any
Person that is not a Grantor, or, upon the effectiveness of any release of the
Liens granted hereby in any Collateral pursuant to Section 4.2 of the
Intercreditor Agreement or Section 10.10 of the International Credit Agreement,
the Liens in such Collateral shall be automatically released, and the licenses
granted by the Grantors and the International Collateral Agent pursuant to
Section 4.04 shall be automatically terminated.

 

(d)                           In connection with any termination or release
pursuant to paragraph (a), (b) or (c) above, the relevant Agents shall promptly
execute and deliver to any Grantor, at such Grantor’s expense, all Uniform
Commercial Code termination statements and similar documents that such Grantor
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section 6.13 shall be without
recourse to or representation or warranty by the relevant Agents (other than any
representation and warranty that the relevant Agents have the authority to
execute and deliver such documents) or any International Secured Party.  Without
limiting the provisions of Section 6.05, the International Borrower shall
reimburse the Agents upon written demand for all reasonable out-of-pocket costs
and expenses, including the fees, charges and expenses of counsel, incurred by
them in connection with any action contemplated by this Section 6.13 as provided
in Section 11.3 of the International Credit Agreement.

 

(e)                            At any time that the respective Grantor desires
that any Agent take any action described in preceding paragraph (d) above, it
shall, upon the reasonable request of such Agent, deliver to such Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b) or (c).  The Agents shall have no
liability whatsoever to any International Secured Party as the result of any
release of Collateral by it as permitted (or which any Agent in good faith
believe to be permitted) by this Section 6.13.

 

SECTION 6.14.                                        Additional Guarantors and
Grantors.

 

(a)                           If at any time the Parent elects that a Subsidiary
become a Guarantor or Grantor, or any Person becomes a Subsidiary (other than an
Excluded Subsidiary or Immaterial Subsidiary) of an International Loan Party
after the date hereof, then the International Borrower will promptly (but in any
event no later than 10 days after the occurrence of such event) notify
Administrative Agent and the International Collateral Agent of that fact and
cause such Subsidiary (the “New Subsidiary”) to execute and deliver to
Administrative Agent and the International Collateral Agent a supplement in the
form of Exhibit A hereto and comply with the following clause (b).

 

(b)                           Promptly on request and at any time from time to
time, to the extent reasonably requested by Administrative Agent, such New
Subsidiary shall, and the International Borrower shall cause such New Subsidiary
to, take all such further actions and execute all such further documents and
instruments that are necessary or, in the reasonable opinion of Administrative
Agent or the International Collateral Agent, as applicable, desirable to cause
such relevant Subsidiary to become a Grantor or Guarantor, as applicable, under
this Agreement or evidence the binding nature of such obligations, including the
delivery of the following together with any International Loan Documents
delivered pursuant to clause (a): (i) certified copies of the Constituent
Documents of such New Subsidiary, together with a good standing certificate (to
the

 

36

--------------------------------------------------------------------------------


 

extent such concept is applicable in the relevant jurisdiction) from the
Secretary of State or similar Governmental Authority of the jurisdiction of its
incorporation, organization or formation and, to the extent generally available,
a certificate or other evidence of good standing as to payment of any applicable
franchise or similar Taxes from the appropriate taxing authority of such
jurisdiction, each to be dated a recent date prior to their delivery to
Administrative Agent or the International Collateral Agent, as applicable,
(ii) a certificate executed by the secretary or similar officer of such New
Subsidiary as to (A) the fact that the attached resolutions of the governing
body of such New Subsidiary approving and authorizing the execution, delivery
and performance of such International Loan Documents are in full force and
effect and have not been modified or amended and (B) the incumbency and
signatures of the officers of such Subsidiary executing such International Loan
Documents, and (iii) a favorable opinion of counsel to such New Subsidiary, in
form and substance reasonably satisfactory to Administrative Agent, the
International Collateral Agent and their counsel, as to (A) the due organization
and good standing of such New Subsidiary, (B) the due authorization, execution
and delivery by such New Subsidiary of such International Loan Documents, and
(C) the enforceability of such International Loan Documents against such New
Subsidiary.

 

(c)                            Upon execution and delivery by such New
Subsidiary of a supplement in the form of Exhibit A hereto and the completion of
such items referred to in clause (b), such New Subsidiary shall become a Grantor
or Guarantor, as applicable, hereunder with the same force and effect as if
originally named as a Grantor or Guarantor, as applicable, herein.  The
execution and delivery of any such instrument shall not require the consent of
any International Loan Parties hereunder.  The rights and obligations of each
International Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor or Guarantor as a party to this
Agreement.

 

SECTION 6.15.                                        Liens and Obligations
Absolute.  Subject to Section 6.13 hereof, all rights of the International
Collateral Agent hereunder, the Liens granted hereunder, the grant of the Liens
on the Pledged Collateral and all obligations of each International Loan Party
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the International Credit Agreement, any other
International Loan Document, any agreement with respect to any of the
International Secured Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the International Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the International Credit Agreement, any other International Loan Document,
or any other agreement or instrument (so long as the same are made in accordance
with the terms of Section 11.1 of the International Credit Agreement), (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the International Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any International Loan Party in respect
of the International Secured Obligations or this Agreement other than payment of
the International Secured Obligations (other than contingent obligations), in
full.

 

SECTION 6.16.                                        Effectiveness.  This
Agreement shall become effective and binding on the Execution Date between the
International Collateral Agent, the International

 

37

--------------------------------------------------------------------------------


 

Borrower and the other Initial International Loan Parties, and as to each
Subsequent International Loan Party, on the date of its execution and delivery
of a counterpart hereof.

 

[Remainder of page intentionally left blank.]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GRANTORS AND GUARANTORS

 

 

 

HILL INTERNATIONAL N.V.,

 

as International Borrower and Grantor

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

HILL INTERNATIONAL, INC.,

 

as Parent, Grantor and Guarantor

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman and CEO

 

 

 

 

 

MYLCM SOLUTIONS, INC.,

 

as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman and CEO

 

 

 

 

 

HILL INTERNATIONAL (NEW ENGLAND), INC.,

 

as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman

 

SIGNATURE PAGE TO INTERNATIONAL GUARANTY AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PCI GROUP, LLC,

 

as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Chairman

 

 

 

 

 

HILL INTERNATIONAL (MIDDLE EAST) LTD.,

 

as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Director

 

 

 

 

 

HILL INTERNATIONAL (UK) LIMITED,

 

as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Director

 

 

 

 

 

KNOWLES LIMITED,

 

as Grantor and Guarantor

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Director

 

 

 

 

 

MCLACHLAN LISTER PTY LIMITED,

 

as Guarantor

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

 

Name:

Irvin E. Richter

 

 

Title:

Director

 

SIGNATURE PAGE TO INTERNATIONAL GUARANTY AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

AGENTS

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

 

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Richard O. Knowlton

 

 

Name:

Richard O. Knowlton

 

 

Title:

Managing Director

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

as International Collateral Agent

 

 

 

 

 

By:

/s/ Richard O. Knowlton

 

 

Name:

Richard O. Knowlton

 

 

Title:

Managing Director

 

SIGNATURE PAGE TO INTERNATIONAL GUARANTY AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

Annex I
to International Guaranty and Security Agreement

 

GRANTORS

 

Grantor

 

Jurisdiction

Hill International, Inc.

 

Delaware

Hill International N.V.

 

The Netherlands

MyLCM Solutions, Inc.

 

California

Hill International (New England), Inc.

 

Massachusetts

PCI Group, LLC

 

Nevada

Hill International (Middle East) Ltd.

 

British Virgin Islands

Hill International (UK) Ltd.

 

United Kingdom

Knowles Ltd.

 

United Kingdom

 

GUARANTORS

 

Guarantor

 

Jurisdiction

Hill International, Inc.

 

Delaware

MyLCM Solutions, Inc.

 

California

Hill International (New England), Inc.

 

Massachusetts

PCI Group, LLC

 

Nevada

Hill International (Middle East) Ltd.

 

British Virgin Islands

Hill International (UK) Ltd.

 

United Kingdom

Knowles Ltd.

 

United Kingdom

McLachlan Lister Pty Ltd.

 

Australia

Hill International Engineering Consultancy, LLC

 

Oman

Binnington Copeland and Associates (Pty) Ltd.

 

South Africa

BCA Training (Pty) Ltd.

 

South Africa

Hill International (North Africa) Ltd.

 

Egypt

Hill International (Libya) Ltd.

 

Malta

Hill International Sp. z.o.o.

 

Poland

Hill International (Spain) S.A.

 

Spain

Hill International Brasil Participacoes Ltda

 

Brazil

Hill International de Mexico, S.A.

 

Mexico

 

--------------------------------------------------------------------------------


 

Exhibit A
to International Guaranty and Security Agreement

 

SUPPLEMENT NO. [-] (this “Supplement”) dated as of [-], to the International
Guaranty and Security Agreement dated as of September [-], 2014 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“International Guaranty and Security Agreement”) among Hill International N.V.,
a Dutch limited liability company (the “International Borrower”), Hill
International, Inc., a Delaware corporation (the “Parent”), each subsidiary of
the U.S. Borrower from time to time party thereto as a guarantor, each
subsidiary of the U.S. Borrower from time to time party thereto as a grantor,
and Société Générale, in its capacities as administrative agent (the
“Administrative Agent”) and collateral agent for the International Secured
Parties (the “International Collateral Agent”).

 

A.                                    Reference is made to the Credit Agreement
dated as of September [-], 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “International Credit
Agreement”), among the International Borrower, the Parent, certain International
Loan Parties, the lenders from time to time party thereto (the “Lenders”), and
the Administrative Agent and the International Collateral Agents.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
International Credit Agreement or the International Guaranty and Security
Agreement, as applicable.

 

C.                                    The International Loan Parties have
entered into the International Guaranty and Security Agreement in order to
induce the Lenders to make certain Loans to the International Borrower. 
Section 6.14 of the International Guaranty and Security Agreement provides that
certain additional Subsidiaries of the Parent may become Guarantors and Grantors
under the International Guaranty and Security Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the International Credit Agreement to become a
Guarantor and a Grantor under the International Guaranty and Security Agreement
as consideration for, among other things, Loans previously made.

 

Accordingly, the Administrative Agent, the International Collateral Agent and
the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 6.14 of the International Guaranty and
Security Agreement, the New Subsidiary by its signature below becomes a
[Grantor][and][Guarantor] under the International Guaranty and Security
Agreement with the same force and effect as if originally named therein as a
[Grantor][and][Guarantor] and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the International Guaranty and Security Agreement
applicable to it as a [Grantor][and][Guarantor] thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor and
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the “date
hereof” were to the date of this Supplement).  [In furtherance of the foregoing,
the New Subsidiary, as security for the payment in full of the Guaranteed
Obligations and the International Secured Obligations, does hereby create and
grant to the International Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the International Secured Parties, their
successors and permitted assigns, a security interest in and lien on all of the
New Subsidiary’s right, title and interest in and to the Collateral] (1).  Each
reference

 

--------------------------------------------------------------------------------

(1)  Insert if entity shall become a Grantor.

 

--------------------------------------------------------------------------------


 

to a [“Grantor” ][or ][a “Guarantor”] in the International Guaranty and Security
Agreement shall be deemed to include the New Subsidiary.  The International
Guaranty and Security Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the International
Collateral Agent and the other International Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

 

SECTION 3.  This Supplement shall become effective when it shall have been
executed by the International Borrower, the International Loan Parties, the
Lenders, the Administrative Agent and the International Collateral Agent.  This
Supplement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Supplement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

[SECTION 4.  The New Subsidiary hereby represents and warrants to the
Administrative Agent, the International Collateral Agent and the other
International Secured Parties that as of the date hereof (a) Schedule I attached
hereto correctly sets forth (i) any and all Equity Interests and Pledged Debt
Securities now owned by the New Subsidiary, (ii) any and all Intellectual
Property now owned by the New Subsidiary, (iii) the locations of Collateral
owned by the New Subsidiary, (iv) the Deposit Accounts maintained by the New
Subsidiary, (iv) Letter of Credit Rights and Chattel Paper of the New
Subsidiary, and (v) any and all owned or lease real Property of the New
Subsidiary and (b) set forth under its signature hereto, is the exact legal name
(as such name appears on its certificate or articles of incorporation or
formation) of the New Subsidiary and its jurisdiction of organization.] (2)

 

SECTION 5.  Except as expressly supplemented hereby, the International Guaranty
and Security Agreement shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
AND THERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW IF SUCH PROVISIONS WOULD LEAD TO THE APPLICATION OF LAW OTHER
THAN THE STATE OF NEW YORK.

 

SECTION 7.  In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions

 

--------------------------------------------------------------------------------

(2)  Insert if entity shall become a Grantor.

 

A-2

--------------------------------------------------------------------------------


 

with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

SECTION 8.  All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 11.11
of the International Credit Agreement.  All communications and notices hereunder
to any New Subsidiary shall be given to it in care of the Parent as provided in
Section 11.11 of the International Credit Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent and
the International Collateral Agent for their out-of-pocket expenses in
connection with this Supplement as provided in Section 11.3 of the International
Credit Agreement.

 

[Remainder of page intentionally left blank.]

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary, the Administrative Agent and the
International Collateral Agent have duly executed this Supplement to the
International Guaranty and Security Agreement as of the day and year first above
written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

Legal Name:

 

 

Jurisdiction of Formation:

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE, as International Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-4

--------------------------------------------------------------------------------


 

Schedule I
to Supplement

to International Guaranty and Security Agreement

 

Collateral of the New Subsidiary

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interest

 

Percentage
of Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

[Follow format of Schedules III through VIII to the
International Guaranty and Security Agreement.]

 

--------------------------------------------------------------------------------